Citation Nr: 1436145	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-44 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for low back strain, to include as secondary to service-connected arthritis of the left hip.

2.  Entitlement to service connection for nerve root irritation of the lower left extremity, as secondary to service-connected arthritis of the left hip.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the left hip prior to January 18, 2010.  

4.  Entitlement to a rating in excess of 30 percent for arthritis of the left hip with total hip replacement from March 1, 2011 to March 14, 2013. 

5.  Entitlement to a rating in excess of 50 percent for arthritis of the left hip with total hip replacement from March 15, 2013.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to February 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a March 2010 rating decision, the RO assigned a temporary 100 percent rating due to surgical treatment necessitating convalescence, effective from January 18, 2010.  A 30 percent rating was assigned, effective March 1, 2011.  In a March 2013 rating decision, the RO increased the Veteran's rating to 50 percent, effective March 15, 2013.  The Board has therefore characterized this claim as stated in the Issues section of this decision to reflect the assigned "staged ratings."  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A Board hearing was held before the undersigned in April 2014, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's arthritis of the left hip renders him unable to secure or follow a substantially gainful occupation, and the Veteran has not alleged as much.  Indeed, the Veteran specifically testified that he is currently employed.  See April 2014 Hearing Tr. at 13.  Accordingly, the Board concludes that it does not currently have jurisdiction over the matter of TDIU, as it has not been raised by either the Veteran or the record.


FINDINGS OF FACT

1.  The Veteran's service-connected arthritis of the left hip aggravated his chronic muscular strain of the lumbar spine superimposed on degenerative instability beyond the natural progress of the condition.

2.  The Veteran's service-connected arthritis of the left hip aggravated his chronic left sciatic neuropathy beyond the natural progress of the condition.

3.  Prior to January 18, 2010, the Veteran's arthritis of the left hip was primarily manifested by flexion to 105 degrees.

4.  From March 1, 2011, the Veteran's arthritis of the left hip with total hip replacement has been manifested by moderately severe residuals of weakness, pain, and limitation of motion.



CONCLUSIONS OF LAW

1.  Service connection for chronic muscular strain of the lumbar spine superimposed on degenerative instability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Service connection for chronic left sciatic neuropathy is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  Prior to January 18, 2010, the Veteran's arthritis of the left hip did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2013).
 
4.  From March 1, 2011 to March 14, 2013, the Veteran's arthritis of the left hip with total hip replacement met the criteria for a rating of 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2013).

5.  Since March 15, 2013, the Veteran's arthritis of the left hip with total hip replacement has not met the criteria for a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

As the Board is herein granting claims of entitlement to service connection for chronic muscular strain of the lumbar spine superimposed on degenerative instability and chronic sciatic neuropathy, no further discussion of compliance with VA's duties to notify and assist is necessary in regard to these claims on appeal.

Regarding the increased rating claim, in a September 2008 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also contained information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess.  The rating decision, issued in March 2009, represents the initial adjudication following issuance of this notice.  As such, the September 2008 letter meets both the content of notice requirement and the VCAA's timing of notice requirement.  

All relevant evidence necessary for an equitable resolution of the Veteran's claim has also been identified and obtained.  The evidence of record includes VA and private outpatient treatment records, reports of two VA examinations, statements from the Veteran, his family, and his friends, and the transcript of an April 2014 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his left hip in November 2008 and May 2013.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Although the November 2008 VA examination did not provide the exact measurement for abduction, the remainder of the examination is adequate for rating the Veteran, and the other evidence of record from this period is adequate to provide the full disability picture for that time.

The Veteran was provided an opportunity to set forth his contentions on the issues on appeal during the April 2014 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2014 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Lumbar Spine Strain and Chronic Sciatic Neuropathy

The Veteran asserts that he has a lumbar spine disability and neuropathy of the left leg that are related to his service-connected arthritis of the left hip.  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A November 2008 VA examination report of record reflects a diagnosis of chronic muscular strain of the lumbar spine superimposed on degenerative instability.  On May 2013 VA examination, EMG studies reflected that the Veteran has acute and chronic left sciatic neuropathy.  See May 2013 VA examination report.  See also July 2007 private treatment record (diagnosing back pain with sciatica).  The Veteran is also service-connected for arthritis of the left hip.  Therefore, the first and second Wallin elements have clearly been satisfied for each claim.

What remains to be established is whether the Veteran's chronic muscular strain of the lumbar spine superimposed on degenerative instability and his chronic left sciatic neuropathy were caused or aggravated by his service-connected arthritis of the left hip.  Several medical opinions of record establish that the Veteran's chronic muscular strain of the lumbar spine and chronic left sciatic neuropathy are not directly caused by his service-connected arthritis of the left hip.  See, e.g., November 2008 and May 2013 VA examination reports.  

Regarding the aggravation question, however, the only probative opinion of record is a November 2008 opinion from a VA physician.  That physician opined that the Veteran "[f]avoring the left hip probably ma[de] symptoms at the back and at the left lower extremity more bothersome."  Thus, the third Wallin element has also been met.  In this regard, as the Veteran's neuropathy is sciatic in nature, it is most likely also related to his service-connected chronic muscular strain of the lumbar spine superimposed on degenerative instability.

Because each of the three Wallin elements has been met, service connection for chronic muscular strain of the lumbar spine superimposed on degenerative instability and chronic left sciatic neuropathy is warranted.

III.  Increased Rating for Arthritis of the Left Hip

The Veteran was initially granted service connection for arthritis of the left hip in a June 2003 rating decision.  The Veteran filed his claim for an increased evaluation in July 2008.  In a March 2010 rating decision, the RO assigned a temporary 100 percent rating due to surgical treatment necessitating convalescence, effective from January 18, 2010.  A 30 percent rating was assigned, effective March 1, 2011.  In a March 2013 rating decision, the RO increased the Veteran's rating to 50 percent, effective March 15, 2013.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

Prior to his hip replacement in January 2010, the Veteran's arthritis of the left hip was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5252-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates that the Veteran's current left hip arthritis is rated under the criteria for limitation of extension of the thigh (Diagnostic Code 5252).  Under Diagnostic Code 5010, arthritis is rated on limitation of motion of the affected parts.  See 38 C.F.R. §§ 4.20, 4.71a (2013).

For the rating period prior to January 18, 2010, the next highest, 20 percent, rating under 38 C.F.R. § 4.71a, Diagnostic Code 5252 is assigned upon limitation of flexion of the thigh to 30 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5253, a 20 percent rating is assigned upon limitation of abduction of the thigh, with motion lost beyond 10 degrees.  Normal hip flexion is to 125 degrees, and normal hip abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

During the rating period prior to January 18, 2010, the Veteran's left hip was manifested by flexion to 105 degrees on November 2008 VA examination.  Abduction was noted as "reduced" on the left.  Range of motion testing was painful throughout the full range of motion.  Three repeated movements did not cause flare-up or further loss of motion.  The Veteran reported pain, weakness, and easy fatigue and noted some flare-ups of the left hip.  

Private records during this period report that the Veteran had severe degenerative changes of the left hip.  See August 2008 private record.  His physician also noted that he had ankylosis of the left hip.  At the Veteran's January 2010 hip replacement surgery, the same physician also noted that the Veteran had "severe ankylosis," but also noted that he could "only abduct to 20 degrees, forward flex to 50 degrees."  The Veteran had no internal and external rotation.

Ankylosis of the hip provides for a minimum, 60 percent, rating for favorable ankylosis, in flexion at an ankle between 20 degrees and 40 degrees, and slight adduction or abduction.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2013).

Considering the evidence of record during the rating period prior to January 18, 2010, the Board finds that the Veteran does not meet the criteria for a rating in excess of 10 percent.  The Board has considered both the range of motion testing at the November 2008 VA examination, as well as the private physician's reports of left hip ankylosis.  Although the private physician noted that the Veteran had ankylosis of the hip, he reported in January 2010 that the Veteran still had forward flexion to 50 degrees, and abduction to 20 degrees.  Ankylosis with flexion to 50 degrees does not rise to the criteria of a higher rating under Diagnostic Code 5250.  Further, flexion to 105 degrees or 50 degrees, or abduction to 20 degrees, does not warrant ratings in excess of 10 percent under Diagnostic Codes 5252 and 5253.  

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, the Veteran's arthritis of the left hip did not meet the criteria for a 20 percent rating for the rating period from January 18, 2010.  The RO's assignment of a 10 percent rating was based on the Veteran's painful motion of arthritis of the left hip, although his range of motion was only slightly limited.  See June 2003 rating decision.  During this rating period, repetitive motion testing, while painful, did not result in any further limitation of motion, and the Veteran was still able to flex to 105 degrees.  While the Veteran complained of significant pain after standing and walking, the evidence does not reflect functional impairment congruent with a higher rating than that already assigned for this rating period.  The VA examiner described some limitations on the Veteran's employment.  See November 2008 VA examination report (finding that the Veteran was "limited to light work," but was able to help in the operation of his bed and breakfast by being careful with his activities).  Friends and neighbors of the Veteran submitted statements in October 2008 noting that the Veteran clearly suffered from pain, and his duties had become more limited at his job.  The Veteran, however, was still able to climb three flights of stairs every day and assist with guests' luggage.  Thus, while the Veteran has pain in the left hip on motion, this additional limitation has already been taken into consideration in the assigned 10 percent rating; the Veteran's left hip has not been shown to be so disabling as to result in a higher rating.

Thus, the Veteran's arthritis of the left hip did not meet the criteria for a 20 percent rating for the rating period prior to January 18, 2010 under the relevant criteria of Diagnostic Codes 5250, 5252, or 5253.

For the period from March 1, 2011 to March 14, 2013, the Veteran's arthritis of the left hip was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5054, covering hip replacement (prosthesis).   This Diagnostic Code mandates a 100 percent rating for one year following the implantation of a prosthesis, then instructs to rate based on the severity of the disability, with a minimum rating of 30 percent.  In the Veteran's case, he was provided with a 100 percent rating until March 1, 2011, and from March 1, 2011 to March 14, 2013, the Veteran was assigned the minimum 30 percent rating without any evaluation.  Once the Veteran was afforded a VA examination on March 15, 2013 to evaluate the severity of his disability, his rating was increased to 50 percent.  The Veteran's representative argues that the Veteran's 50 percent rating should be in effect from March 1, 2011.  The Board agrees.  

During the period from March 1, 2011 to March 14, 2013, medical treatment records are limited.  A VA treatment record reflects that the Veteran complained of left hip pain in June 2012.  Notably, at his March 2013 VA examination, the Veteran stated that he continues to have pain and experiences the hip "giving out" since his replacement.  As the evidence suggests that the Veteran's symptoms have been the same since his hip replacement surgery, the Board finds that a 50 percent rating is applicable from March 1, 2011, as requested by the Veteran's representative.

For the period from March 1, 2011 (to include the period from March 15, 2013), the next highest, 70 percent, rating is assigned for markedly severe residual weakness, pain, or limitation of motion following implantation of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2013).

During the rating period from March 1, 2011, the evidence reflects moderately severe residuals of weakness, pain, and limitation of motion.  On March 2013 VA examination, left hip flexion was to 100 degrees, with painful motion beginning at 90 degrees.  Left hip extension ended at 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, and adduction was limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  No additional limitation in range of motion was found after repetitive testing.  Ankylosis was not present.  As such, limitation of motion and painful motion was only moderately limited following the implantation of the prosthesis.

Painful motion and weakness were present, but not to a markedly severe degree.  On examination, the Veteran was found to have less movement than normal, weakened movement, incoordination, and pain on movement.  Muscle strength testing was slightly decreased, measuring 4 out of 5.  The examiner found that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner found that the Veteran had functional limitations on employment, to include problems with prolonged standing or walking.

At the Board hearing, the Veteran testified that he had some problems bending at the hip.  See Board Hearing Tr. at 13.  Otherwise, he stated that his back was bothering him more than his hip and causing his restriction of activities.  See id. at 12-13 (noting that weakness is "not so much as in the hip but the lower back"), 14 (reporting increased difficulties with manual chores due to his hip and back; numbness in his leg affects his ability to grocery shop), 15 (testifying that he cannot vacuum or clean bathrooms because his back is bothering him so much).

In short, the criteria for a 50 percent rating is assigned for the rating period beginning March 1, 2011, but the criteria for a rating in excess of 50 percent, or higher, have not been shown during this rating period.

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, the Veteran's arthritis of the left hip with total hip replacement has not met the criteria for a 70 percent rating for the rating period from March 1, 2011 under Diagnostic Code 5054.  While the Veteran has complained of pain after prolonged standing and walking, the evidence does not reflect functional impairment congruent with a higher rating than those already assigned.  As discussed in detail above, the VA examiner and the Veteran described only moderate limitations on the Veteran's employment.  Thus, while the Veteran has reported pain in the left hip after standing and walking, this limitation has already been taken into consideration in the assigned 50 percent rating for moderately severe residuals; the Veteran's left hip has not been shown to be so disabling as to result in a higher rating.

Additionally, for the entire rating period on appeal, the medical evidence has not demonstrated any flail joint of the hip (Diagnostic Code 5254), or impairment of the femur (Diagnostic Code 5255).  Therefore, these diagnostic codes are inapplicable in this case.  While the Veteran had a diagnosis of ankylosis in 2008 and 2010, the Board has addressed that this diagnosis did not meet the level of severity contemplated by the criteria as the Veteran demonstrated flexion and extension on range of motion testing.  

As the Veteran underwent surgery related to his service-connected left hip disability, the rating codes governing scars not of the head, face, or neck, are potentially applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2013).  In this regard, the Board observes that the rule against pyramiding does not forbid the assignment of separate ratings for musculoskeletal symptoms and scars that are related to the same disability.  38 C.F.R. §§ 4.14, 4.25 (2013).  On March 2013 VA examination, the Veteran's surgical scar was not found to be painful and/or unstable, or greater than 39 square centimeters.  Thus, a separate rating for a scar is not warranted here.

As indicated, the AOJ has already granted staged ratings for the Veteran's arthritis of the left hip.  In addition to the Board's consideration of the propriety of the rating assigned at each stage, as discussed above, the Board has also considered whether any further staged rating of the disability is warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the Board finds that the Veteran's left hip symptoms have been consistent with the ratings that have been assigned for the rating periods on appeal.  At no point has the Veteran demonstrated left hip symptomatology that would warrant ratings higher than those currently assigned.  Accordingly, further staged ratings are not warranted and the ratings the Board has assigned are appropriate for the respective periods here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's left hip symptoms primarily involve pain, limitation of motion, and weakness.  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the hip provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253 (2013) (providing ratings on the basis of ankylosis and limited motion).  The diagnostic codes in the rating schedule corresponding to hip replacements provide disability on the basis of the severity of the disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40 (2013); see also Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59 (2013); see also Mitchell, 25 Vet. App. at 37.  Notably, 38 C.F.R. § 4.59 specifically compensates for painful motion.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  As such, there is no indication in the record that the average industrial impairment from the Veteran's arthritis of the left hip would be in excess of that contemplated by the ratings assigned for each rating period; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for chronic muscular strain of the lumbar spine superimposed on degenerative instability is granted.

Entitlement to service connection for chronic left sciatic neuropathy is granted.

Entitlement to a rating in excess of 10 percent for arthritis of the left hip prior to January 18, 2010 is denied.

A 50 percent rating for arthritis of the left hip with total hip replacement from March 1, 2011 to March 14, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for arthritis of the left hip with total hip replacement from March 15, 2013 is denied.



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


